           Case 1:20-cr-00033-ALC Document 65 Filed 03/16/21 Page 1 of 1
                                                    USDC SD NY            ALLy
                                                                LECTRONIC
                                                    D OCUMEN T E                                   March 31, 2020
                                                    FILED

UNITED STATES DISTRICT COURT
                                                     ���� FILED: � • /          Ii-- 'fi_
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
UNITED STATES OF AMERICA,                                                       CONSENT TO PROCEED
                                                                                BY TELECONFERENCE
                            -v-
                                                                                20 .cR-33           ALC
                                                                                                   (_)(_)
Thomas Bautista
                                     Defendant(s).
       -------------------------------------------X

Defendant Thomas BautiSta                                  hereby voluntarily consents to
participate in the following proceeding via teleconferencing:

         Initial Appearance/Appointment of Counsel

         Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Preliminary Hearing on Felony Complaint

         Bail/Revocation/Detention Hearing

         Status and/or Scheduling Conference
xx       Mt!d_e,, IEdrit;,�rial/Sentence




Defendant's Signature                                               Oefen,81:l!e--------
(Judge may obtain verbal consent on
Record and Sign for Defendant)
T.homas Bautista                                                    Sanford Talkin
Print Defendant's Name                                              Print Defense Counsel's Name


                                                                                                � 'J-----...
                                                                                            7
This proceeding was conducted by reliable videoc !ere ing technology.


3-\15-2.\
Date                                                                U.S. District Judge
